PER CURIAM:*
Julie Richey appeals her sentence following a guilty plea to conspiracy to possess with intent to distribute more than 100 kilograms of marijuana. Richey argues that the district court clearly erred by increasing her sentence based on its determination that Richey acted as an organizer, leader, manager, or supervisor in the offense. Having reviewed the evidence presented at sentencing, we find no error in the district court’s determination. United States v. Turner, 319 F.3d 716, 725 (5th Cir.), cert. denied, 538 U.S. 1017, 123 S.Ct. 1939, 155 L.Ed.2d 857 (2003); United States v. Powers, 168 F.3d 741, 752-53 (5th Cir.1999).
AFFIRMED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.